Citation Nr: 1515572	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-16 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from December 1966 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Newark, New Jersey, which granted service connection for PTSD and assigned an initial 10 percent rating, effective November 17, 2010.  While the appeal was pending, an April 2013 rating decision was issued, granting an initial 30 percent rating for PTSD effective November 17, 2010.  The Veteran seeks a still higher rating and, therefore, the issue remains on appeal.  This matter also comes before the Board on appeal from a February 2013 rating decision issued by the RO that granted service connection for peripheral neuropathy of the bilateral lower extremities and assigned an initial 20 percent rating for each extremity, effective August 23, 2012.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA (VVA) and Veterans Benefits Management Systems (VBMS) files associated with the Veteran's claims.  A review of the documents in Virtual VA  reveals that, with the exception of a December 2014 Informal Hearing Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

In regard to the Veteran's claim for a higher initial rating for PTSD, a review of the evidence indicates that he most recently underwent a VA PTSD examination in January 2011, which was described as an initial evaluation for PTSD.  At that time, it was noted that the Veteran had worked for 3 to 3/12 years as a retail sales specialist.  Mild PTSD was diagnosed and a Global Assessment of Functioning (GAF) score of 60 was assigned.  As the examination was primarily conducted for purposes of establishing service connection for PTSD, the overall level of social and occupational impairment was not specifically addressed.  

In the August 2011 notice of disagreement, it was noted that the Veteran's symptoms were much worse than as recorded in the January 2011 examination report.  Additionally, in a December 2014 Informal hearing Presentation, the Veteran's representative mentioned the aforementioned commentary requested a remand to obtain and new medical examination and opinion.  

It has now been over 4 years since a comprehensive VA PTSD examination has been conducted.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity of a disability since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a comprehensive evaluation will be requested to include identifying symptoms and manifestations associated with PTSD and assessing the overall level of social and occupational impairment associated with the Veteran's PTSD. 

The record as it stands contains VA records printed in April 2013 and current to early January 2013.  As the case is being remanded, and it appears that the Veteran receives his treatment through VA, records dated from January 2013 forward will be sought and added to the record, prior to readjudication of the claim.  Additionally, while on remand, the Veteran will also have the opportunity to identify and/or provide evidence from any other source currently treating him for PTSD.

As relevant to the Veteran's claims for initial ratings in excess of 20 percent for his peripheral neuropathy of the bilateral lower extremities, the Board notes that a rating decision issued in February 2013 granted service connection for such disabilities and assigned the initial 20 percent ratings.  Thereafter, in May 2013, the Veteran entered a notice of disagreement as to the propriety of the initially assigned ratings.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26. Thus, remand for issuance of a statement of the case on this issue is necessary. Manlincon v. West, 12 Vet. App. 238 (1999). However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a statement of the case regarding the issues of entitlement initial ratings in excess of 20 percent for peripheral neuropathy of the left and right lower extremities. Advise the Veteran and his representative of the time period in which to perfect the appeal. If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The AOJ shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to the increased initial rating claim for PTSD.  Appropriate steps shall be taken to obtain any identified records. 

3.  Copies of all available VA records, including psychiatric/mental health treatment records, assessments, hospitalization, and examination reports dated from January 2013 must be requested and associated with the claims file or electronic file, as appropriate.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding treatment records, the AOJ shall schedule the Veteran for a VA psychiatric examination to determine the current manifestations and severity associated with his PTSD.  The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination and the examiner should indicate that the claims folder was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail. 

The examiner should indicate the current nature and severity of symptoms and manifestations attributable to the Veteran's service-connected PTSD.  In addition, pertinent information relating to the type, frequency and severity of symptoms, should be recorded.

The findings of the examiner shall address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether such results in occupational and social impairment with reduced reliability and productivity, occupational and social impairment  with deficiencies in most areas, or total occupational and social impairment.  In this regard, detailed information regarding his employment history and status from 2011 forward, should be recorded.

The examiner is also asked to generally comment on the functional impact of PTSD on the Veteran's employment and activities of daily life and to assign a GAF score.  

A complete rationale for any opinions expressed and conclusions made should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for a higher initial rating for PTSD should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


